Title: From Thomas Jefferson to Madame de Férussac, 11 May 1824
From: Jefferson, Thomas
To: Férussac, Madame de


                        
                        
                            Monticello
                    I have duly recieved M. le Baron, the letter of Jan. 7. with which you  have been pleased to honor me and the pamphlet accompanying it, explaining the views of the  society formed at Paris for the collection and interchange of information between the different parts of the world. the object is worthy of the highly respected names associated with it and at an early period of life the honor of such an association as well as the advantage, would have ensured my most zealous cooperation. but worn down with  years, unequal to the efforts which such an undertaking would require, and retired from the world, my acceptance of the honor proposed, would do injustice to the society, and disappoint their views & expectations. under these circumstances I have thought I could not better prove my respect and good will to the measure than by referring it to the A.P.S. at Phila, to substitute some member of their body to undertake the office proposed to myself but too arduous for the  condition of health & life in which your letter finds me. I hope you will see in this a proof of my desire to promote the objects of your institution and will accept with it for the society and yourself the assurance of my high considn
                        Th: J.
                    